DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election with traverse of Group I, claims 1-2, 4-6, 9-10, 12-15, and 30, and the species of (i) human papilloma virus E7, (ii) PD-1 inhibitor, and (iii) squamous cell carcinoma of the skin in the reply filed on 6/29/2022 is acknowledged. Claims 16-17, 19, 24-25, 28, and 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 6/29/2022.
	Applicant’s election with traverse of Group I, claims 1-2, 4-6, 9-10, 12-15, and 30, and the species of (i) human papilloma virus E7, (ii) PD-1 inhibitor, and (iii) squamous cell carcinoma of the skin in the reply filed on 6/29/2022 is acknowledged. The traversal is on the ground(s) that the search and examination burden on the Examiner is not undue..  This is not found persuasive because a search burden is not a standard for the Restriction Requirement of national stage entry (371) applications. The Restriction Requirement for this national stage entry (371) application is based on the lack of unity of the claims of the invention.
The requirement is still deemed proper and is therefore made FINAL.
For the purpose of expedited examination, the species of anti-PD-L1 antibody has been rejoined for prosecution due to overlapping search.
Claims 1-2, 4-6, 9-10, 12-17, 19, 24-25, 28 and 30-32 are pending.

Claims 16-17, 19, 24-25, 28, and 3 are withdrawn

Claims 1-2, 4-6, 9-10, and 12-15 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2, 4, 5, 6, 9, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Cao (PLoS One. 2012;7(5):e36823. doi: 10.1371/journal.pone.0036823. Epub 2012 May 14., published 5/14/2012), and Terawaki (J Immunol. 2011 Mar 1;186(5):2772-9., published 1/24/2011).
	In regards to claims 1, 2, 4, 6, 9, 10, 12, and 15, Liu discloses DEC205-specific single-chain variable fragment (scFv) and E7 long peptide fusion protein [scFv(DEC205)-E7], which is an immunogenic composition comprising an E7 antigen. This fusion protein vaccine demonstrated highly efficient DC-targeting in vivo and elicited much stronger protective CTL response than non-DC-targeting control vaccine in naive mice (Abstract). Furthermore, the scFv(DEC205)-E7 vaccine showed significant therapeutic antitumor response in TC-1 tumor bearing mice (Abstract). Importantly, PD-L1 blockade further improved the therapeutic effect of the scFv(DEC205)-E7 vaccine. Thus, Liu teaches an efficient strategy for cervical cancer immunotherapy by combining the DC(DEC205)-targeting E7 vaccine and PD-L1 blockade with an anti-PD-L1 antibody (Abstract).  Liu discloses the [scFv(DEC205)-E7] was administered subcutaneously (page e1147641-2, “The αDEC205-Sc-E7 vaccine efficiently targets DC in vivo”). Liu teaches this vaccine targets HPV16 E7 antigen to DCs in vivo and generates potent antitumor CTL response in TC-1 tumor bearing mice, which allows PD-L1 blockade to further activate the vaccine induced antitumor efficacy (page e1147641-6, left column, paragraph above “Materials and methods”). 	Liu further teaches sequential administration of the antigen, aDEC205-Sc-E7, and the immune checkpoint blockade agent, anti-PD-L1 antibody, intratumorally (page e1147641-5, Figure 5B).
	Liu teaches the IFNγ producing CD8+ T cells were then determined and analyzed by intracellular staining and flow cytometry (page e1147641-2, right column, “DC targeting tumor vaccine generates significantly enhanced cytotoxic T cell response”). Liu further discloses that Lymph nodes, spleens and tumors from treated or naïve C57BL/6 mice were processed into single cell suspensions, and 2 × 106 cells each sample were used for flow cytometry assays (page e1147641-6, right column, “Flow cytometry analysis”). As shown in Fig. 3A and B, αDEC205-Sc-E7 generated a significantly high percentage of IFNγ producing CD8+ T cells (page e1147641-2, right column, “DC targeting tumor vaccine generates significantly enhanced cytotoxic T cell response”).
	Liu does not teach the immunogenic composition further comprises a therapeutically effective amount of an adjuvant comprising an inactivated vaccinia virus, the inactivated vaccinia virus is a Heat-inactivated vaccinia virus.
	Liu does not teach the administration step comprises administering the immunogenic composition in one or more doses, and/or wherein the antigen and the adjuvant are administered separately, sequentially, or simultaneously.
	
	Liu does not teach the subject is human.
Regarding the elected species, Liu does not teach the immune checkpoint blockade agent could also be a PD-1 inhibitor.
	This deficiency is made up for by Cao and Terawaki. 
	Cao discloses a non-replicating Heat-VAC (heat-inactivated vaccinia) for the treatment of human cancer (Abstract; page 11, paragraph above “Materials and Methods”). Cao further discloses that non-replicating Heat-VAC have potential use as immune adjuvants as part of vaccination strategies (page 11, paragraph above “Materials and Methods”). Cao teaches that Heat-VAC induced IFN-α and TNF secretion by pDCs (Abstract). Cao teaches the Vaccinia virus has been known to be a successful vaccine in humans (page 2, left column, 1st full paragraph).
	Terawaki teaches a combination of IFN- α and PD-1 blockade as a novel, rational immunotherapy for cancer that takes advantage of the actions of both agents, namely, CTL induction, direct attenuation of tumor growth, MHC class I induction on target cells, and blockade of the early attenuation of T cells via the PD-1–PD-L1 pathway (page 2779, 1st full paragraph). Terawaki teaches blockade of the PD-1–PD-L1 interaction during IFN-α treatment converted IFN-α into an effective antitumor agent (page 2778, paragraph above “Discussion”).
	It would have been obvious to one of ordinary skill in the arts to modify the method of Liu to further comprise administering heat inactivated vaccinia virus, Heat-VAC, of Cao. One of ordinary skill in the arts would have been motivated to do so as Cao teaches Heat-VAC induces IFN- α production, and Terawaki teaches blockade of the PD-1/PD-L1 interaction allows IFN-α to act as an effective antitumor agent. Thus, one of ordinary skill in the arts would have had a reasonable expectation of success that adding the Heat-VAC of Cao to the method of Liu, which comprises scFv(DEC205)-E7 and a PD-L1 blockade, will more effectively treat cancer due to the interaction between PD-L1 blockade and IFN-α.
	In regards to claim 5, it would be obvious that the E7 antigen of Liu and the Heat-VAC adjuvant of Cao can only be administered separately, sequentially, or simultaneously. 
	In regards to claim 9, as Liu teaches that the vaccine targets HPV16 E7 antigen to DCs in vivo and generates potent antitumor CTL response in TC-1 tumor bearing mice, which allows PD-L1 blockade to further activate the vaccine induced antitumor efficacy (page e1147641-6, left column, paragraph above “Materials and methods”), and Cao teaches Heat-VAC induces IFN-α and TNF secretion by pDCs (Abstract). Thus the limitations of inducing an immune response in the subject against the tumor or enhancing or promoting an ongoing immune response against the tumor in the subject, reducing the size of the tumor, eradicating the tumor, inhibiting growth of the tumor, inhibiting metastatic growth of the tumor, inducing apoptosis of the tumor cells, or prolonging survival of the subject, are met.
	In regards to claim 10, Liu teaches the IFNγ producing CD8+ T cells were then determined and analyzed by intracellular staining and flow cytometry (page e1147641-2, right column, “DC targeting tumor vaccine generates significantly enhanced cytotoxic T cell response”). Liu further discloses that Lymph nodes, spleens and tumors from treated or naïve C57BL/6 mice were processed into single cell suspensions, and 2 × 106 cells each sample were used for flow cytometry assays (page e1147641-6, right column, “Flow cytometry analysis”). As shown in Fig. 3A and B, αDEC205-Sc-E7 generated a significantly high percentage of IFNγ producing CD8+ T cells (page e1147641-2, right column, “DC targeting tumor vaccine generates significantly enhanced cytotoxic T cell response”). Thus, the limitations of increased levels of interferon gamma (IFN-γ) expression in T-cells in the spleen, draining lymph nodes, and/or serum as compared to an untreated control sample; increased levels of antigen-specific T-cells in the spleen, draining lymph nodes, and/or serum as compared to an untreated control sample, are met.
	In regards to claim 15, as Liu has already shown in vitro and in vivo data showing the E7 antigen and PD-1/PD-L1 blockade can be used to treat cancer, and Cao teaches the Vaccinia virus has been known to be a successful vaccine in humans, one of ordinary skill in the art would have a reasonable expectation of success that the modified method would also work when the subject is human.
In regards to elected species recited in claim 6, as Liu teaches the mechanism of the PD-L1 antibody is blocking the interaction between PD-1 and PD-L1, it would have been obvious to one of ordinary skill in the arts to substitute the anti-PD-L1 antibody of the method of treating cancer comprised of administering the scFv(DEC205)-E7, PD-1 antibody, Heat-VAC of combined teachings of Liu, Cao, and Terawaki with the anti PD-1 antibody of Terawaki.  The anti-PD-1 antibody would also block the interaction between PD-1 and PD-L1, with a reasonable expectation of success. 

Claim(s) 1,2, 4, 5, 6, 9, 10, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Cao (PLoS One. 2012;7(5):e36823. doi: 10.1371/journal.pone.0036823. Epub 2012 May 14., published 5/14/2012), and Terawaki (J Immunol. 2011 Mar 1;186(5):2772-9., published 1/24/2011) as applied to claims 1,2, 4, 5, 6, 9, 10, 12, and 15 above, and further in view of Rice (Cancer Gene Ther. 2015 Sep;22(9):454-62. doi: 10.1038/cgt.2015.40. Epub 2015 Sep 4., published 9/4/2015).
	In regards to claims s 1,2, 4, 5, 6, 9, 10, 12, and 15 the teachings of Liu, Cao, and Terawaki are discussed supra.
	Liu, Cao, and Terawaki do not teach that the method treats squamous cell carcinoma of the skin.
	This deficiency is made up for by Rice
	Rice teaches a viral gene delivery platform to immunize against HPV 16 genes E6 and E7 (Ad5 [E1-, E2b-]-E6/E7) for the treatment of HPV-associated HNSCC. Rice tested the Ad5 [E1-, E2b-]-E6/E7 immunotherapy alone and in combination with programmed death-ligand 1 (PD-1) blockade in a murine HPV+ tumor model. As a single agent, Ad5 [E1-, E2b-]-E6/E7 induced HPV-E6/E7 cell-mediated immunity and resulted in the clearance of small tumors and an overall survival benefit in mice with larger established tumors. Rice teaches that when immunotherapy was combined with PD-1 immune checkpoint blockade, an increased level of anti-tumor activity against large tumors was observed in addition to an improvement in survival. Furthermore, Rice observed a reduction in PD-L1 expression on tumor cells, providing a mechanism by which combination therapy favors tumor clearance and a rationale for pairing antigen-specific vaccines with checkpoint inhibitors in future clinical trials (entire page).
	In regards to claim 13, as the method above of Rice for E7 immunotherapy in combination with PD-1 can treat HNSCC, it would be obvious to one of ordinary skill in the arts that the method of Liu, Cao, and Terawaki which also comprises an E7 immunotherapy in combination with a PD-1/PD-L1 blockade and Heat-VAC can be used to treat squamous cell carcinoma of the skin. Rice teaches that immunotherapy targeting E7 antigen is effective at treating HNSCC. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to modify the method of Liu, Cao, and Terawaki to more specifically and effectively treat squamous cell carcinoma of the skin.

Claim(s) 1,2, 4, 5, 6, 9, 10, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Cao (PLoS One. 2012;7(5):e36823. doi: 10.1371/journal.pone.0036823. Epub 2012 May 14., published 5/14/2012), and Terawaki (J Immunol. 2011 Mar 1;186(5):2772-9., published 1/24/2011) as applied to claims 1,2, 4, 5, 6, 9, 10, 12, and 15 above, and further in view of Dai (PLoS Pathog. 2014 Apr 17;10(4):e1003989., published 4/17/2014).
	Liu, Cao, and Terawaki do not teach that the inactivated modified vaccinia Ankara virus or inactivated vaccinia virus is administered at a dosage per administration of about 105 to about 1010 plaque-forming units (pfu).
	This deficiency is made up for by Dai
	Dai discloses administering MVA at a dosage of 2×107 pfu to induce IFN production (page 5, “MVA triggers type I IFN production in vivo in a STING/IRF3-dependent manner”).
	In regards to claim 14, it would be obvious to one of ordinary skill in the arts to modify the method as taught by Liu, Cao, and Terawaki to use the dosage of the vaccinia Ankara virus as taught by Dai. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known dosage of the vaccinia Ankara virus which triggers IFN-α production, as IFN-α is an effective antitumor agent (discussed in the above rejection, Terawaki, page 2778, paragraph above “Discussion”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 9-10, and 12-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10639366 in view of Liu (Oncoimmunology. 2016 Mar 10;5(6):e1147641., published 3/10/2016) and Rice (Cancer Gene Ther. 2015 Sep;22(9):454-62. doi: 10.1038/cgt.2015.40. Epub 2015 Sep 4., published 9/4/2015).
	In regards to instant claims 1-2 the U.S. patent claims are directed to a method for treating a solid tumor in a subject in need thereof, the method comprising administering to the subject an immunogenic composition comprising a therapeutically effective amount of an adjuvant comprising an inactivated modified vaccinia Ankara virus wherein the inactivated modified vaccinia Ankara virus is a Heat-inactivated modified vaccinia Ankara virus (Heat-iMVA) (U.S. patent claim 1).
	 In regards to instant claim 6, the U.S patent claims are directed the immune checkpoint blocking agent modulates the activity of one or more checkpoint proteins selected from the group consisting of CTLA-4 or its ligands, PD-1 or its ligands, PD-L1, PD-L2, TIGIT, LAG3, B7-H3, B7-H4, TIM3, ICOS, BTLA, and CD28 (U.S. patent claim 10).
	In regards to instant claim 6, the U.S. patent claims are directed to the inactivated-MVA is delivered to the subject separately, sequentially, or simultaneously with the administration of an immune checkpoint blocking agent (U.S. patent claim 11).
	In regards to instant claim 12, the U.S. patent claims are directed to the inactivated-MVA is delivered intratumorally and/or intravenously to the subject, and wherein the immune checkpoint blocking agent is administered intratumorally and/or intravenously to the subject (U.S. patent claim 9).
	In regards to instant claim 14, The U.S. patent claims are directed to the inactivated MVA is delivered at a dosage per administration of about 105 to about 1010 plaque-forming units (pfu) (U.S. patent claim 6).
	The U.S. patent method does not teach administering an antigen, wherein the antigen is human papilloma virus E7.
	The U.S. patent does not teach the administration step comprises administering the immunogenic composition in one or more doses, and/or wherein the antigen and the adjuvant are administered separately, sequentially, or simultaneously.
	The U.S. patent does not teach treating squamous cell carcinoma of the skin.
	These deficiencies are made up for by Liu and Rice.
	Liu discloses DEC205-specific single-chain variable fragment (scFv) and E7 long peptide fusion protein [scFv(DEC205)-E7]. This fusion protein vaccine demonstrated highly efficient DC-targeting in vivo and elicited much stronger protective CTL response than non-DC-targeting control vaccine in naive mice (Abstract). Furthermore, the scFv(DEC205)-E7 vaccine showed significant therapeutic antitumor response in TC-1 tumor bearing mice (Abstract). Importantly, PD-L1 blockade further improved the therapeutic effect of the scFv(DEC205)-E7 vaccine. Thus, Liu suggests an efficient strategy for cervical cancer immunotherapy by combining the DC(DEC205)-targeting E7 vaccine and PD-L1 blockade with an anti-PD-L1 antibody (Abstract).
	Liu teaches that the vaccine targets HPV16 E7 antigen to DCs in vivo and generates potent antitumor CTL response in TC-1 tumor bearing mice, which allows PD-L1 blockade to further activate the vaccine induced antitumor efficacy (page e1147641-6, left column, paragraph above “Materials and methods”), and Cao teaches Heat-VAC induces IFN-α and TNF secretion by pDCs (Abstract).
	Liu teaches the IFNγ producing CD8+ T cells were then determined and analyzed by intracellular staining and flow cytometry (page e1147641-2, right column, “DC targeting tumor vaccine generates significantly enhanced cytotoxic T cell response”). Liu further discloses that Lymph nodes, spleens and tumors from treated or naïve C57BL/6 mice were processed into single cell suspensions, and 2 × 106 cells each sample were used for flow cytometry assays (page e1147641-6, right column, “Flow cytometry analysios”). As shown in Fig. 3A and B, αDEC205-Sc-E7 generated a significantly high percentage of IFNγ producing CD8+ T cells (page e1147641-2, right column, “DC targeting tumor vaccine generates significantly enhanced cytotoxic T cell response”)
	Rice teaches a viral gene delivery platform to immunize against HPV 16 genes E6 and E7 (Ad5 [E1-, E2b-]-E6/E7) for the treatment of HPV-associated HNSCC. Rice tested the Ad5 [E1-, E2b-]-E6/E7 immunotherapy alone and in combination with programmed death-ligand 1 (PD-1) blockade in a murine HPV+ tumor model. As a single agent, Ad5 [E1-, E2b-]-E6/E7 induced HPV-E6/E7 cell-mediated immunity and resulted in the clearance of small tumors and an overall survival benefit in mice with larger established tumors. When immunotherapy was combined with PD-1 immune checkpoint blockade, an increased level of anti-tumor activity against large tumors was observed in addition to an improvement in survival. Furthermore, Rice observed a reduction in PD-L1 expression on tumor cells, providing a mechanism by which combination therapy favors tumor clearance and a rationale for pairing antigen-specific vaccines with checkpoint inhibitors in future clinical trials (entire page).
	In regards to instant claim 4, it would be obvious to one of ordinary skill in the arts to modify the method of the U.S. patent, comprising administering the inactivated-MVA and the immune checkpoint blocking agent, anti-PD-L1 antibody, to further comprise the DEC205-specific single-chain variable fragment (scFv) and E7 long peptide fusion protein [scFv(DEC205)-E7] of Liu. One of ordinary skill in the arts would have been motivated to do so as to more specifically and effectively treat cervical cancer. One of ordinary skill in the arts would have had a reasonable expectation of success, as the U.S patent teaches the combination of the inactivated-MVA and the immune checkpoint blocking agent has a synergistic effect in the treatment of the tumor, and thus the addition of the DEC205-specific single-chain variable fragment (scFv) and E7 long peptide fusion protein [scFv(DEC205)-E7] of Liu, would result in a more effective treatment of cervical cancer.
	 In regards to claim 5, it would be obvious to one of ordinary skill in the art, that the method of the U.S. patent and Liu comprising the E7 antigen of Liu and Heat-inactivated modified vaccinia Ankara virus (Heat-iMVA) of the U.S. patent can only be administered separately, sequentially, or simultaneously. 
	In regards to claim 9, as Liu teaches that the vaccine targets HPV16 E7 antigen to DCs in vivo and generates potent antitumor CTL response in TC-1 tumor bearing mice, which allows PD-L1 blockade to further activate the vaccine induced antitumor efficacy (page e1147641-6, left column, paragraph above “Materials and methods”), and Cao teaches Heat-VAC induces IFN-α and TNF secretion by pDCs (Abstract). Thus the limitations of inducing an immune response in the subject against the tumor or enhancing or promoting an ongoing immune response against the tumor in the subject, reducing the size of the tumor, eradicating the tumor, inhibiting growth of the tumor, inhibiting metastatic growth of the tumor, inducing apoptosis of the tumor cells, or prolonging survival of the subject, are met.
	In regards to claim 10, Liu teaches the IFNγ producing CD8+ T cells were then determined and analyzed by intracellular staining and flow cytometry (page e1147641-2, right column, “DC targeting tumor vaccine generates significantly enhanced cytotoxic T cell response”). Liu further discloses that Lymph nodes, spleens and tumors from treated or naïve C57BL/6 mice were processed into single cell suspensions, and 2 × 106 cells each sample were used for flow cytometry assays (page e1147641-6, right column, “Flow cytometry analysis”). As shown in Fig. 3A and B, αDEC205-Sc-E7 generated a significantly high percentage of IFNγ producing CD8+ T cells (page e1147641-2, right column, “DC targeting tumor vaccine generates significantly enhanced cytotoxic T cell response”). Thus, the limitations of increased levels of interferon gamma (IFN-γ) expression in T-cells in the spleen, draining lymph nodes, and/or serum as compared to an untreated control sample; increased levels of antigen-specific T-cells in the spleen, draining lymph nodes, and/or serum as compared to an untreated control sample, are met.
	
	In regards to claim 13, as the method above of Rice for E7 immunotherapy in combination with PD-1 can treat HNSCC, it would be obvious to one of ordinary skill in the arts that the method of Liu, and the U.S. patent which also comprises an E7 immunotherapy in combination with a PD-1/PD-L1 blockade and Heat-iMVA can be used to treat squamous cell carcinoma of the skin. Rice teaches that immunotherapy targeting E7 antigen is effective at treating HNSCC. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to modify the method of Liu, and the U.S. patent to more specifically and effectively treat squamous cell carcinoma of the skin.

	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643